DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-15		Pending
Prior Art Reference:
McClure		US 8,075,234 B2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure (US 8,075,234 B2).

Regarding claim 1, McClure discloses a sleeve insert (90; figs. 1-3), comprising:
a cylindrical wall (92);
a flange (106) extending outwardly from the cylindrical wall (92);
a bore (figs. 1-3) defined between a proximal opening (figs. 1-3) and a distal opening (figs. 1-3); and
a first protuberance (area between grooves 98) disposed within the bore (figs. 1-3) at the distal opening (figs. 1-3);
wherein the first protuberance (area between grooves 98) extends radially inward (figs. 1-3);
wherein the first protuberance (area between grooves 98) is an anti-rotation component (col. 8, lines 23-27); and
wherein the proximal opening (figs. 1-3) is sloped inward (102).

Regarding claim 2, McClure discloses the sleeve insert of claim 1, further comprising:
a proximal side (figs. 1-3) including a chamfered surface (figs. 1-3) that is sloped outward (102), wherein the chamfered surface (figs. 1-3) includes an upper edge (100) and a lower edge (figs. 1-3) that each have a circular profile (figs. 1-3); and
a distal side (figs. 1-3) including the first protuberance (area between grooves 98) and a second protuberance (area between grooves 98);
wherein the first protuberance (area between grooves 98) and the second protuberance (area between grooves 98) are symmetrically arranged in relation to a radially aligned plane;
wherein the first protuberance (area between grooves 98) includes a planar lower surface (104), a sloped upper surface (102), and two opposing sidewalls (fig. 2) that each extend between the planar lower surface (104) and the sloped upper surface (102);
wherein the second protuberance (area between grooves 98) includes a planar lower surface (104), a sloped upper surface (102), and two opposing sidewalls (fig. 2) that each extend between the planar lower surface (104) and the sloped upper surface (102); and
wherein the distal opening (figs. 1-3) includes two opposing curved surfaces (figs. 1-3).

Regarding claim 3, McClure discloses the sleeve insert of claim 2, wherein the first and second protuberances (area between grooves 98) are each symmetric (figs. 1-3) about a radially aligned plane (figs. 1-3). 

Regarding claim 4, McClure discloses the sleeve insert of claim 1, wherein the first protuberance (area between grooves 98) has a sloped upper surface (102).

Regarding claim 5, McClure discloses the sleeve insert of claim 1, wherein the first protuberance (area between grooves 98) has a planar lower surface (104).

Regarding claim 6, McClure discloses the sleeve insert of claim 1, wherein the first protuberance (area between grooves 98) has a pair of opposing angled side surfaces (fig. 2).

Regarding claim 7, McClure discloses the sleeve insert of claim 1, wherein the flange (106) includes a proximal surface with a planar section (figs. 1-3).

Regarding claim 8, McClure discloses the sleeve insert of claim 1, wherein a periphery of the flange (106) is circular (figs. 1-3).

Regarding claim 9, McClure discloses the sleeve insert of claim 1, wherein the anti-rotation component (98) is configured to prevent rotation of a collet body (20; col. 8, lines 23-27).

Regarding claim 10, McClure discloses a sleeve insert (90; figs. 1-3) in a fastening system, comprising:
a cylindrical wall (92);
a flange (106) extending outwardly from the cylindrical wall (92);
a chamfered surface (col. 11, lines 44-48) extending from a periphery of the flange (106);
a sloped surface (108) extending inward from the chamfered surface (col. 11, lines 44-48);
a bore (figs. 1-3) extending between an upper opening (figs. 1-3) and a lower opening (figs. 1-3);
a first protuberance (area between grooves 98) disposed within the bore (figs. 1-3) at the lower opening (figs. 1-3); and
a second protuberance (area between grooves 98) disposed within the bore (figs. 1-3) at the lower opening (figs. 1-3);
wherein the first and second protuberances (area between grooves 98) extend radially inward;
wherein the first and second protuberances (area between grooves 98) are anti-rotation components (col. 8, lines 23-27);
wherein the first protuberance (area between grooves 98) includes a planar lower surface (104), a sloped upper surface (102), and two opposing sidewalls (fig. 2) that each extend between the planar lower surface (104) and the sloped upper surface (102);
wherein the second protuberance (area between grooves 98) includes a planar lower surface (104), a sloped upper surface (102), and two opposing sidewalls (fig. 2) that each extend between the planar lower surface (104) and the sloped upper surface (102);
wherein the chamfered surface (col. 11, lines 44-48) includes an upper edge (fig. 3) and a lower edge (fig. 3) that each have a circular profile (figs. 1-3);
wherein a portion of the periphery of the flange (106) has a circular profile (figs. 1-3);
wherein the first protuberance (area between grooves 98) and the second protuberance (area between grooves 98) are symmetrically arranged in relation to a radially aligned plane; and
wherein the lower opening (figs. 1-3) includes two opposing curved surfaces (figs. 1-3).

Regarding claim 11, McClure discloses the sleeve insert of claim 10, wherein the anti-rotation components (98) are configured to prevent rotation of a plurality of gripping fingers (fig. 5) in a collet body (20; col. 8, lines 23-27).

Regarding claim 12, McClure discloses the sleeve insert of claim 10, wherein the opposing sidewalls (figs. 1-3) are angled towards one another (figs. 1-3).

Regarding claim 13, McClure discloses a sleeve insert (90; figs. 1-3) in a fastening system, comprising:
a cylindrical wall (92);
a flange (106) extending outward from the cylindrical wall (92);
a chamfered surface (col. 11, lines 44-48) extending from a periphery of the flange (106);
a sloped surface (108) extending inward from the chamfered surface (col. 11, lines 44-48);
a bore (figs. 1-3) defined between an upper opening (figs. 1-3) and a lower opening (figs. 1-3);
a first protuberance (area between grooves 98) disposed within the bore (figs. 1-3) at the lower opening (figs. 1-3); and
a second protuberance (area between grooves 98) disposed within the bore (figs. 1-3) at the lower opening (figs. 1-3);
wherein the first and second protuberances (area between grooves 98) extend radially inward (figs. 1-3);
wherein the first and second protuberances (area between grooves 98) are anti-rotation components (col. 8, lines 23-27);
wherein the first protuberance (area between grooves 98) includes a planar lower surface (104), a sloped upper surface (102), and two opposing sidewalls (fig. 2) that each extend between the planar lower surface (104) and the sloped upper surface (102);
wherein the second protuberance (area between grooves 98) includes a planar lower surface (104), a sloped upper surface (102), and two opposing sidewalls (fig. 2) that each extend between the planar lower surface (104) and the sloped upper surface (102);
wherein the flange (106) includes a chamfered surface (col. 11, lines 44-48) with an upper edge (figs. 1-3) and a lower edge (figs. 1-3) that have a circular profile (figs. 1-3);
wherein a portion of the periphery of the flange (106) has a circular profile (figs. 1-3);
wherein the first protuberance (area between grooves 98) and the second protuberance (area between grooves 98) are symmetrically arranged in relation to a radially aligned plane;
wherein the lower opening (figs. 1-3) includes two opposing curved surfaces (figs. 1-3);
wherein the first and second protuberances (area between grooves 98) are configured to prevent rotation of a plurality of gripping fingers (fig. 5) in a collet body (20; col. 11, lines 44-48); and
wherein the opposing sidewalls (fig. 2) are angled towards one another (figs. 1-3).

Regarding claim 14, McClure discloses the sleeve insert of claim 13, wherein the cylindrical wall (92) forms a monolithic structure (fig. 3).

Regarding claim 15, McClure discloses the sleeve insert of claim 14, wherein the lower opening (figs. 1-3) is symmetric about two radially aligned axes (figs. 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd